Citation Nr: 9932032	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  97-33 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1971 to December 
1972.

This appeal arose from a September 1997 rating decision of 
the Department of Veterans Affairs 9VA) Regional Office (RO) 
in Montgomery, Alabama.  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for hepatitis.

The veteran provided testimony before a Hearing Officer at 
the RO in March 1998, and before the undersigned travel 
Member of the Board of Veterans' Appeals (Board) sitting at 
the RO in August 1999, transcripts of which have been 
associated with the claims file.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  The RO denied reopening the previously denied claim of 
entitlement to service connection for hepatitis when it 
issued a final, unappealed rating decision in September 1994.

2.  Evidence received since the September 1994 rating 
decision does not bear directly and substantially upon the 
issue at hand, is duplicative or cumulative, and by itself or 
in connection with the evidence previously of record, is not 
so significant that it must be considered in order to fully 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the September 1994 rating decision 
wherein the RO denied reopening the previously denied claim 
of entitlement to service connection for hepatitis is not new 
and material, and the veteran's claim for that benefit has 
not been reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the September 1994 
rating decision wherein the RO denied reopening the 
previously denied claim of entitlement to service connection 
for hepatitis is reported below.

Service medical records disclosed no pertinent abnormalities 
when the veteran underwent a general medical examination for 
pre-induction in January 1971.  On the report of the medical 
history portion of the examination he denied a history of 
jaundice.  He was hospitalized for treatment of viral 
hepatitis in June 1972.  No pertinent abnormalities were 
found when he was examined for separation from service in 
October 1972.  He indicated a history of jaundice or 
hepatitis when he completed the report of medical history 
portion of the separation examination.

The RO denied the veteran's claim of entitlement to service 
connection for hepatitis when it issued an unappealed rating 
decision in January 1973.  The RO based its denial on the 
basis of hepatitis not having been shown on the veteran's 
examination for discharge from active service.

Evidence subsequently associated with the claims file 
consisted of VA, and private medical documentation pertaining 
to an automobile accident with police report, and treatment 
of other unrelated disorders with no evidence of hepatitis.  
The above documentation was dated in the mid-1980's.

Also submitted were duplicates of the veteran's service 
medical records which had been previously associated with the 
claims file.





In September 1994 the RO determined that new and material 
evidence had not been submitted to reopen a previous claim of 
entitlement to service connection for hepatitis.  The RO 
determined that the additional evidence submited by the 
veteran was duplicative in nature and therefore provided no 
basis for a reconsideration of his previously denied claim.

In January 1997 the veteran submitted duplicates of his 
service medical records which had previously been associated 
with the claims file and considered by the RO in its 1973 and 
1994 denials of his claim.

In September 1997 the RO determined that new and material 
evidence had not been submitted to reopen the veteran's 
previously denied claim of entitlement to service connection 
for hepatitis.

In December 1997 the veteran submited a hepatitis related 
medical article from his local pharmacy, and a 1994 VA 
outpatient treatment report noting the veteran wanted to get 
a hepatitis profile since he had had the disease in "1971."  
It was noted that he had no symptoms of hepatitis.  He also 
submitted duplicate service medical documentation pertaining 
to his treatment for hepatitis in 1972.

In February 1998 the veteran submitted a substantial quantity 
of VA medical records pertaining to his treatment in the 
1990's for numerous unrelated disorders.  The medical 
documentation is negative for any evidence or findings of 
hepatitis.

The veteran presented oral testimony before a RO Hearing 
Officer in March 1998.  He asserted that he had hepatitis as 
the result of his service, thereby warranting entitlement to 
a grant of service connection. His argument was predicted on 
the service documentation of his treatment for viral 
hepatitis.


The veteran presented oral testimony before the undersigned 
travel Board Member at a RO hearing held in August 1999.  He 
testified that the basis of his argument for compensation 
benefits was his documented treatment for hepatitis in 
service.  He also submitted with waiver, a hepatitis related 
medical article from his local pharmacy.


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105;  
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in § 
3.105 of this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior RO decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).





The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
to decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-19 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110 
(West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]." 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief" by a fair and 
impartial individual" that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

The Court has held that a well grounded claim requires 
competent medical evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability) (medical evidence).  Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings including the 
word "chronic."  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Savage v. Gober, 10 Vet. App. 488 (1997).

Analysis

The veteran seeks to reopen his claim for service connection 
for hepatitis which the RO declined to reopen in September 
1994.

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not merely since the claim 
was last denied on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Under Evans, evidence is new if not 
previously of record and is not merely cumulative of evidence 
previously of record.

Review of the RO's findings in the September 1994 rating 
decision discloses that the RO denied reopening the veteran's 
claim because new and material evidence had not been 
presented.  In other words, the RO determined that no new and 
material evidence had been submitted since the earlier prior 
denial in January 1973 wherein the RO found no residuals of 
the service reported hepatitis.

With respect to the current appeal, the Board finds the 
veteran in no better position.  In other words, he has not 
presented new and material evidence to reopen the previously 
denied claim.  In this regard, the evidence submitted by the 
veteran consists of duplicates of his service medical 
records, additional treatment reports, and hearing testimony.  





The service medical records are not new because they were 
already considered by the RO in its previous denial; 
accordingly, they are not material to his claim to reopen.  
The additional treatment records pertain to unrelated 
disorders and are otherwise not pertinent to hepatitis, the 
disorder at issue.  There is no evidence of hepatitis nor 
residual disability from the service reported disorder.  The 
hepatitis related articles from the veteran's local pharmacy 
are general in nature and contribute nothing to showing that 
he currently has hepatitis related to service.

The hearing testimony at the RO both before a Hearing Officer 
and the undersigned travel Board Member, essentially 
reiterates the veteran's previous allegations of residual 
disability due to the service-reported hepatitis.  

The veteran is a lay individual with no specialized medical 
training and is therefore unable to provide an opinion as to 
diagnosis and/or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He has testified that the basis of his 
claim to reopen is his service medical documentation of 
treatment for hepatitis.  Such service medical documentation 
was already considered by the RO in its previous denials.

In the aggregate the additional evidence submitted by the 
veteran is lacking in competent medical evidence of the 
current existence of hepatitis or residuals thereof which 
have been linked to his period of service.  Notwithstanding 
the fact that hepatitis was diagnosed and treated in service, 
the veteran has not shown on the basis of competent medical 
evidence that he currently has such disorder.

There is no additional evidence not previously submitted 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of this claim.


As the Board noted earlier, the Court has announced a three 
step test with respect to new and material cases. Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a) to reopen the claim; and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
hepatitis, the first element has not been met.  Accordingly, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. at 171 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
hepatitis, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

